        Case 1:21-cv-00171-KWR-JHR Document 17 Filed 09/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MELANEE HAND,

        Plaintiffs,
                                                                     1:21-cv-00171-KWR-JHR

v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

        Defendant.

                          STIPULATED ORDER OF DISMISSAL

        THIS MATTER having come before the Court upon the parties’ Stipulated Motion to

Dismiss, the Court having reviewed the pleadings, and being fully advised in the premises, FINDS

that the Motion is WELL-TAKEN and should be GRANTED.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Complaint filed

herein and all remaining claims that were, or which could have been, asserted in this matter are

hereby DISMISSED WITH PREJUDICE with each party to bear its own costs and attorney’s

fees.

        IT IS SO ORDERED.



                                                                       _________
                                                   KEA W. RIGGS
                                                   UNITED STATES DISTRICT JUDGE
      Case 1:21-cv-00171-KWR-JHR Document 17 Filed 09/15/21 Page 2 of 2




RESPECTFULLY SUBMITTED,

GUEBERT GENTILE & PIAZZA P.C.



By    /s/ Elizabeth M. Piazza
      Terry R. Guebert
      Elizabeth M. Piazza
      Clinton E. Dow
      P.O. Box 93880
      Albuquerque, NM 87199-3880
      (505) 823-2300
      tguebert@guebertlaw.com
      epiazza@guebertlaw.com
      cdow@guebertlaw.com
      Attorneys for Defendant

and

SZANTHO LAW FIRM P.C.


By     /s/ Email Approval Received 9/7/2021
      Andras Szantho Esq.
      Szantho Law Firm P.C.
      210 Montezuma Ave. Ste. 200
      Santa Fe, NM 87501
      (505) 820-3366
      andras@szantholaw.com
      Attorney for Plaintiff




                                              2
